Exhibit 9 Law Department The Lincoln National Life Insurance Company 350 Church Street Hartford, CT 06103 Scott C. Durocher Counsel Phone: 860-466-1222 Scott.Durocher@LFG.com September 27, 2011 VIA EDGAR Lincoln Life & Annuity Company of New York 100 Madison Street, 18th Floor Syracuse, NY 13202 Re:Lincoln New York Account N for Variable Annuities Lincoln ChoicePlusSM Fusion (File Nos. 811-09763; 333-176213) Ladies and Gentlemen: I have made such examination of law and have examined such records and documents as I have deemed necessary to render the opinion expressed below. I am of the opinion that upon acceptance by Lincoln New York Account N for Variable Annuities (the “Account”), a segregated account of Lincoln Life & Annuity Company of New York (“Lincoln New York”), of contributions from a person pursuant to an annuity contract issued in accordance with the prospectus contained in the registration statement on Form N-4, and upon compliance with applicable law, such person will have a legally issued interest in his or her individual account with the Account, and the securities issued will represent binding obligations of Lincoln New York. I consent to the filing of this Opinion as an exhibit to the Account’s Pre-Effective Amendment to the Registration Statement on Form N-4. Sincerely, /s/ Scott C. Durocher Scott C. Durocher Counsel
